NOT FOR PUBLICATION                           FILED
                                                                          NOV 18 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDMUND V. MANZANO,                              No. 20-73384

                Petitioner-Appellant,           Tax Ct. No. 17650-19

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.



                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Edmund V. Manzano appeals pro se from the Tax Court’s decision

dismissing his petition for failure to state a claim. We have jurisdiction under 26

U.S.C. § 7482(a)(1). We review de novo. Hongsermeier v. Comm’r, 621 F.3d

890, 899 (9th Cir. 2010). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly dismissed Manzano’s petition for failure to state a

claim because Manzano did not set forth a clear and concise argument of error, or

any facts demonstrating error, in the Commissioner’s determination of his tax

liability for the 2017 tax year. See Tax Ct. R. 34(b)(4) (explaining that a petition

must contain “[c]lear and concise assignments of each and every error. . .

committed by the Commissioner in the determination of the deficiency. . . [and]. . .

[a]ny issue not raised in the assignments of error shall be deemed to be

conceded”); Grimes v. Comm’r, 806 F.2d 1451, 1453-54 (9th Cir. 1986) (affirming

dismissal where a petitioner failed to present “any justiciable error in his petition

for redetermination”).

      Manzano’s motion to vacate the judgment (Docket Entry No. 21) is denied.

      AFFIRMED.




                                           2                                    20-73384